Opinion,
Me. Justice Williams :
The facts found by the master, and concurred in by the court *136below, stand like a special verdict. Tbe questions now raised, relate to the legal effect of these facts. It appears that in 1884, Boyer, one of the appellants, was a member of the board of county commissioners of Schuylkill county. In March of that year the commissioners sold at public sale a number of tracts of land, which had been struck down to the county at treasurers’ sales in previous years because of the non-payment of taxes. At this sale, Petery, the other appellant, bid upon two lots, which were struck down to him, and he paid his bids, and took a receipt therefor. A few days later, and before the commissioners had executed a deed to him for the lands so purchased, he sold an undivided one half of both lots to Boyer. When the deed to Petery was afterwards executed, Boyer joined with the other members of the board in its execution. In the following December, Petery made and delivered his deed to Boyer for the undivided one half of the lots, in pursuance of the verbal arrangement made soon after the public sale. At the time of his purchase Petery was a good-faith purchaser as the master distinctly finds, having no contract or arrangement with Boyer in regard to his purchases, but buying for himself. The master further finds that the subsequent sale of the one half interest to Boyer did no wrong to the county, and brought no advantage to himself, orto Boyer; and. that he occupied no relation of trust or confidence towards the county out of which a duty to account could arise. Upon these facts the master, nevertheless, recommended, and the court below made, a decree declaring the sale to Petery null and void and requiring him to deliver up his deed from the commissioners for both lots, for cancellation. Do the facts found justify the decree made ? The master discusses this question by considering three subordinate ones, which he states as follows:
1. Assuming the facts to be found as stated in the bill, is the remedy at law adequate, and should the bill be dismissed as an ejectment bill ?
2. Have the present commissioners, or those who filed this bill, sufficient interest to maintain the suit?
3. Was the purchase by Boyer fraudulent in law or fact?
We think he was right in answering the first and second questions as he reported. The remedy of the county against its officer was, upon its own presentment of its case in the bill, *137within the jurisdiction of the equity courts; and the commissioners in office when the bill was filed were the proper parties to move in this, as in any other case in which.the county was interested. The third question he answers by saying that Boyer was not guilty of any fraud in fact, but was guilty of fraud in law, because he was a county commissioner when the public sales were made, and could not acquire an interest in land sold by the eoúnty before the deeds were executed and delivered to the purchaser. The master holds that such conduct on the part of Boyer is against public policy, and for that reason his purchase from Petery was a fraud in law.
Let us. concede, for the sake of the argument, that .the premises justify the conclusion reached by the master, that Boyer’s purchase was a fraud in law, and that his principal, the county of Schuylkill, can require him to account for his profits, or even to turn over his title, how is Petery involved in the consequences of Boyer’s conduct ? No fraud, whether in fact or law, is charged to him by the findings of the master. The rule of public policy which affected Boyer does not reach Petery. It is conceded that he was a good-faith purchaser; that he was in no relation of trust towards the county; that his sale of the one half to Boyer did no wrong to the county, and brought no advantage to him; yet the decree adjudges his deeds to be null and void, and orders them to be delivered up for cancellation. The argument seems to be that, because Boyer can take no valid title from Petery to the one half of the lands purchased from him, therefore Petery lost the title to the other, which he bought fairly, and in good faith, from the county. The master states it thus: “ This [the voidable character of the deed to Petery] follows, whether any wrong was done or not, and whether Boyer or Petery gained undue advantage or not. The county’s demand that the sale shall not stand is sufficient reason for setting it aside. Nor does it help the case any that Petery, at the time of his bid, had no relation of trust that would prevent his acquiring title. He is charged with a knowledge of the law; and, having entered into a contract which 'brought his rights under the condemnation of the policy of the law, he must suffer the loss.” It is fair to assume that the “policy of the law,” to which the master here refers, is the rule of policy which he holds excludes a county commissioner *138from becoming a purchaser at a public sale for taxes, and from taking title at private sale from one who is not excluded, but who may lawfully buy at such public sale. It is clear that the contract which the master holds has “ brought his rights under the condemnation of the policy of the law,” is the contract to sell the one half of his valid title to Boyer. The conclusion is thus evident that the master recommended a decree that should take away Petery’s title because he sold an interest in his lands to one who could not hold it as against his principal, the county of Schuylkill. Because of Boyer’s legal fraud, Petery’s title is swept away from him. Because Boyer, being a county commissioner, is held to be a trustee for the county, Petery, who is not a county commissioner, and who holds no relation of trust to the county whatever, is ordered to deliver up his deeds for cancellation. This is a non sequitur. The facts found do not warrant the decree. Whether Boyer must account to the county of Schuylkill, and may be required to convey his undivided one half of the lands in controversy, upon a proper bill filed for that purpose, is not now before us.
The decree is reversed, at the cost of appellee.